OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SR. DEL TORO
Laura Vidal viuda de Aguado entabló demanda contra la Porto Pico Railway, Light & Power Co. en reclamación de daños y perjuicios sufridos a consecuencia de la muerte de su hijo Carlos Aguado y Vidal ocurrida a virtud de ne-gligencia de la demandada en el manejo de uno de sus ca-rros eléctricos, el 26 de agosto de 1917.
La demanda fué declarada sin lugar y la demandante re-currió para ante esta Corte Suprema, señalando en su ale-gato la comisión de veinte errores. Según la opinión que del caso he formado, su estudio debe concentrarse en tres cuestiones fundamentales, de importancia decisiva, a saber: l Resulta o no de los hechos declarados probados y de la prueba la negligencia de la demandada? ¿Existió o no ne-gligencia contributoria por parte del hijo de la demandante? *780Ann en el caso de existir negligencia contribntoria, ¿tuvo la demandada la última oportunidad de evitar el daño?
El juez sentenciador se expresó así:
“La demandante es mayor de edad, viuda, vecina de San Juan y madre legítima de Carlos Aguado Yidal, y la demandada es una corporación organizada bajo las leyes de Puerto Pico, con oficina principal en San Juan, y dueña de una línea férrea de tranvías mo-vidos por fuerza eléctrica, que se extiende desde San Juan a San-turee y de San Juan a Pío Piedras, sobre la cual circulan los ca-rros de su propiedad dedicados al servicio de transporte, de pasa-jeros entre San Juan, Santurce y Pío Piedras. Tiene, también, un ramal que parte de la línea general, cerca del puente de San Antonio en Santurce, atraviesa el suburbio del Condado, y llega basta el Parque Borinquen.
“El día 26 de Agosto de 1917, como a las 12.30 p. m., uno de los carros eléctricos de la demandada, el número 31, entre las para-das 55 y 54, en la línea del Condado, en un paraje cercano al puente ‘Dos Hermanos,’ marchando desde San Juan hacia el Parque, y a velocidad máxima, en las inmediaciones de la parada 55 arro-lló a Carlos Aguado Yidal, fracturándole ambas piernas, a con-secuencia de lo cual falleció a las pocas horas. En los momentos del suceso Aguado Yidal se hallaba tendido en el suelo con sus piernas colocadas sobre uno de los railes de la vía. El motorista que guiaba el carro vió el cuerpo cuando estaba solamente a cinco metros de distancia, y entonces trató de detener el carro aplicando el freno de emergencia, o sea el aparato para dar contramarcha, no pudiendo evitar que dos de las ruedas delanteras y una de las posteriores pasasen sobre las piernas de Aguado. El sitio del ac-cidente, según pudimos ver en una inspección ocular, es la punta oeste de la península del Condado, y a pocos metros del extremo oriental del terraplén que atraviesa la bahía del Condado, desde el puente ‘Dos Hermanos’ hacia dicha península. La línea férrea sobre la calzada, y en una extensión de 400 metros, aproximada-mente, es recta, pero desde el final del terraplén hacia la parada 54, tiene una ligera curva que se desarrolla en suave pendiente. El carro marchaba a su mayor velocidad y llevaba abierto el regula-dor hasta los nueve puntos; y el motorista, al aproximarse a la parada 55, que es la más próxima a la calzada o terraplén, no trató de disminuir la velocidad, sino hasta el momento preciso en *781que se dio cuenta de que Aguado estaba tendido con sus piernas sobre uno de los railes.”
Sintetiza luego las alegaciones de la demanda y de la con-testación y estudiando los elementos de negligencia alega-dos en relación con las pruebas y la jurisprudencia, dice:
“Velocidad inmoderada. — La parada 55 no es parada obligato-ria de los carros eléctricos; se hace cuando hay pasajeros que de-seen desmontarse o subir. No se ha probado que hubiera persona alguna esperando en la parada ni que, los viajeros que iban en el carro manifestasen deseos de desmontarse allí. La línea se extiende por el suburbio del Condado. No -constituye negligencia per se que una compañía de carros eléctricos correr sus carros rápida-mente en un suburbio. Morales v. P. R. R. L. & P. Co., 27 D. P. R. 796. Citando a Olavarría v. P. R. R. L. & P. Co., 26 D. P. R. 645 y otros casos más.
“listado de los frenos. — Se alega que los frenos, especialmente el de emergencia, estaban en tan defectuosas condiciones que, a causa de su imperfección, defectos e inseguridad, la marcha del vehículo no pudo ser detenida a tiempo para evitar el accidente. La prueba demuestra que, aunque se trataba de un carro de más de 8 años de servicios, el freno de emergencia, que es el aparato para dar con-tramarcha, estaba en buen estado. Ese aparato se aplica para cam-biar la dirección en que las ruedas se mueven; es el mecanismo para detener el vehículo en la menor distancia, más rápidamente. El carro número 31, tenía, además, frenos del tipo Standard, que funcionan por presión sobre las ruedas. Este freno no fué usado porque el motorista entendió que, para detenerse cuanto antes, era más eficaz, por lo rápido, el aparato de contramarcha. Otros tes-tigos fueron de igual opinión. No se ha probado que ni dicho apa-rato ni el freno Standard, estuviesen en condiciones defectuosas.
“Obligación del motorista de haber visto él cuerpo de Agnado. — - Se alega que.otra de las causas del accidente fué que ‘el motorista, desde su sitio, distinguía, pudo distinguir y distinguió perfecta-mente el cuerpo del fallecido a una distancia mayor de treinta metros, suficientes para haber parado a tiempo, evitando el suceso.’ El propio motorista declaró que se dió cuenta de que Agnado ya-cía tendido en el suelo, y sus piernas sobre la vía, a unos cinco metros de distancia. ¿Pudo verlo antes? Creemos por lo que pudimos comprobar en la inspeeión ocular, que el motorista pudo *782notar que las piernas de un hombre estaban sobre la vía, desde, por lo menos, 30 o 35 metros antes de llegar al sitio. ¿Tuvo obli-gación de verlo? Antes de llegar a la parada 55 y aun convencido de que no había persona alguna esperando en ella, por precaución, al tomar la curva, debió el motorista examinar la vía para cercio-rarse de que el trayecto a recorrer estaba libre de obstáculos peli-grosos. ¿Tenía o no el deber de examinar constantemente en todo tiempo y lugar el estado de la vía para evitar accidentes?
“Si las funciones del motorista fueran sólo las de hacer andar y parar el carro, probablemente, se habría ya inventado algún apa-rato que, automáticamente, le sustituyese; pero no es así; el mo-torista dirige la marcha del vehículo, observa la vía, detiene el ca-rro cuando hay pasajeros que lo esperen en las paradas o cuando el conductor le- ordena detenerse para que otras ■ se desmonten; y además, debe estar pendiente del estado de la vía y decidir discre-cionalmente cuándo debe o no detener el carro, en aquellas ocasio-nes en que algo obstaculice la vía, y en que,' de continuarse la marcha, pueda causarse daño o ponerse en peligro la vida o se-guridad de los que están en el carro, o fuera de él.
“Creemos que el motorista en aquel sitio, desde 30 o 35 metros antes de llegar, pudo ver las piernas de Aguado y tuvo el deber de llevar la vista lija en la vía, para así notar cualquier obstáculo que en ella hubiera. Si omitió cumplirlo, y si, como el propio mo-torista, Tomás Ramírez declaró, no vió a Aguado sino a unos cinco metros de distancia, precisa concluir que el accidente, en parte, a la omisión del estricto cumplimiento de ese deber.”
Seguidamente entra en la segunda de las cuestiones a que me referí al principio, así:
“En parte, decimos, porque la demandada ha establecido como defensa la negligencia contribuyente del .interfecto y es innegable que en ella se encuentra otra' concausa directa e inmediata del fatal suceso.
“¿Qué hacía Aguado tendido sobre la vía en aquella posición? Dice la demandante que había caído víctima de un síncope o in-disposición repentina. No nos es dable presumirlo, por estar allí caído. Tal presunción quedaría desvirtuada con la prueba de lo contrario que presentó la demandada.
Sigue analizando las pruebas y concluye que si estaba *783tendido sobre la vía se debía a su estado de intoxicación al-cohólica.
“Esas circunstancias y la falta de estricta vigilancia del moto-rista para cerciorarse de si la vía estaba expedita, coadyuvaron in-mediata y directamente al accidente.
“ ‘En el caso de Dickson vs. Chattanooga Ry. Light y Power Co., 237 Fed. 352, la Corte de Circuito de Apelaciones del Sexto Circuito dijo lo siguiente:
“ ‘Está bien establecida la doctrina de que quien es lesionado por un tranvía urbano puede recobrar por tal lesión, a pesar de su propia negligencia, inicial o precedente, al exponerse al peligro, siempre que, en el momento del accidente, esté usando la calle o ■camino propia y legítimamente, y su negligencia haya terminado.
“ ‘Por otra parte está igualmente decidido que quien hace uso ilegal, impropio de una vía, ya de ferrocarril, convirtiéndose en intruso (trespasser), y al proceder así, se coloca en situación tal que pueda ser arrollado por un tren o carro circulante, no puede recobrar por las lesiones recibidas, a menos que los que tuvieren a su cargo el tren o carro urbano, mediante el ejercicio de cuidado y diligencia razonables, después de descubrir el peligro, pudieran haber evitado el accidente. * * * Los empleados de una compa-ñía ferroviaria que opera sus trenes y carros, no tienen la obliga-ción, para con un intruso que se interpone en la vía, de sostener una vigilancia para protegerle; su único deber es el de ejercitar .el debido cuidado después del descubrimiento del peligro en que se encontrare el intruso. Nadie pondrá en duda que un hombre ■ebrio que vaya desde la acera de una calle pública contigua a una propiedad privada, y se acuesta en la vía, es un intruso, y ■continúa siéndolo en tanto permanece allí, cualquiera que sea el grado de intoxicación.’ ....
“Lo anterior ha sido también, sustancialmente, sostenido por nuestra Corte Suprema en el caso de Font vs. P. R. R. L. & P. Co., 21 D. P. R. 7. La Corte declaró que el demandante estaba im-pedido de reclamar por haberse probado que, al ser arrollado por el tranvía eléctrico estaba jugando sobre unos tablones que ha-bía sobre la vía, con objeto de facilitar el paso a través de la misma. La corte cita los casos 119 Mass. 472 y 24 A. R. 23 y 27 L. R. A. 527, y resume la doctrina diciendo que aun cuando pu-diera deducirse de la prueba que la compañía demandada había sido negligente en cierto modo con la colocación de los tablones, *784la negligencia contribuyente del demandante fué tan clara que nunca permitiría dictar una sentencia favorable a sus pretensio-nes. ’ ’
De suerte que las conclusiones de la corte sentenciadora fueron: 1, existió negligencia por parte de la demandada; 2, existió negligencia contributoria por parte de Aguado de tal naturaleza que debe considerarse como la verdadera causa del accidente, y 3, en tal virtud, la demanda debe de-clararse sin lugar, sin especial condenación de costas.
La demandada no recurrió de la sentencia. Fué dictada a su favor, pero en su alegato sostiene que no hubo prueba de negligencia por su parte, impugnando así la primera de las conclusiones a que llegó la corte sentenciadora. A mi juicio no tiene razón la demandada.
Antes de dictar sentencia, la corte examinó el sitio donde ocurrió el accidente.
El propio motorista que guiaba el carro que produjo la muerte de Aguado, declarando como testigo de la deman-dada dijo:
“y al tomar la curva, yendo el carro a su velocidad y a la entrada de la curva vió a un hombre en la vía, nada más que ya que es-taba el carro encima, como a cinco metros, como las piernas de un hombre sobre la vía, el cuerpo casi no se notaba por estar en medio de d.os montones de piedra, solamente se notaban como las pier-nas sobre el rail derecho, por más que yo allí me forcé, después que noté que era un hombre, que estaba tendido, que tenía las piernas sobre un rail, puse la contramarcha del carro hice todos mis esfuer-zos^por librar que el carro lo cogiera y siempre el carro llegó donde estaba el individuo y le cortó las piernas.”
T luego agregó:
“Que la vía era casi recta; que él iba pendiente del camino, de la vía; que se podía ver a una distancia mayor de cinco metros, refiriéndose al espacio entre los dos railes.”
Marcelino Saldaña, un cabo de la policía insular que via-*785jaba en el carro, ocupando uno de los asientos delanteros, depuso:
“Que desde el asiento en que el declarante iba podía verse bas-tante lejos, pero nunca menos de 40 metros, podría verse un poco más porque ese asiento da acceso a la persona que lo ocupa que vea primero que el mismo motorista. Que ese día vió el cuerpo de un hombre tendido en la vía; que lo pudo ver; que distinguió el cuerpo como a una distancia de 40 metros; que él notó que el mo-torista se dió cuenta exacta, inmediatamente que él, porque él vió que el motorista trataba de parar con mucho esfuerzo su carro, pero no pudo conseguirlo; que el motorista empezó a hacer manio-bra a una distancia de 40 metros, a parar su carro al mismo tiempo que el declarante se había dado cuenta exacta del cuerpo; que el carro no alcanzó a parar, el freno parece que todavía quedaba mucha cadena que envolver o algo así; no paró, que siguió co-rriendo y llegó al sitio del individuo; que consiguió pararlo des-pués que le había pasada por las piernas; que después de todo esto fué que el motorista consiguió parar el carro.”
Repreguntado insistentemente, sostuvo sus afirmaciones. Es cierto que la demandada trató de impugnar su veraci-dad y que en efecto parecen exageradas sus manifestacio-nes referentes a baber gritado cuando vió las piernas del hombre a cuarenta metros, pero el hecho de que a tal dis-tancia podían verse, parece la realidad misma de las cosas.
En résumen, los hechos últimos en el extremo exami-nado, apreciando la prueba del modo más favorable a la de-mandada, son: el motorista vió las piernas de Aguado a cinco metros y pudo verlas a treinta o cuarenta si hubiera inspec-cionado con su vista la vía al doblar la curva, si hubiera sim-plemente mirado hacia adelante, hacia la próxima parada, cumpliendo así con uno de sus deberes más elementales y sencillos. El testigo de la propia parte demandada, Luis Calderón, Inspector de sus carros, contestando a preguntas del juez, dijo: “que el motorista cuando se aproxima a una parada, tiene la obligación de mirar si en la otra parada hay algún pasajero.”
*786Ahora bien, ¿puede un carro eléctrico parar a treinta metros de distancia? La prueba es contradictoria.
Francisco Becerra, ingeniero electro-mecánico, testigo de la demandante, declaró:
“bajo estas condiciones, tomando como base que el carro está en buena’s condiciones y dadas las condiciones de la curva y la pen-diente, cree que un carro puede parar a una distancia de oelio a diez metros, contando desde donde el motorista empieza a hacer es-fuerzos para pararlo hasta el sitio donde se pare. Que en un sitio como aquél, desde el primer momento que el motorista ha empe-zado a hacer esfuerzos hasta el sitio que para, si el carro está en perfectas condiciones, debe parar a ana distancia de ocho a diez metros como máximo. El abogado hace cierta pregunta que el de-mandado se opone y la corte no la admite; el demandante retira la pregunta. — Que un carro a esta velocidad en aquel sitio, con los obstáculos de que han hablado la curva y la extensión del carro, etc., debe parar si está en perfectas condiciones, y va a toda velo-cidad a una distancia no maíUr de ocho a diez metros.”
Y Samuel Patterson,- testigo de la demandada, inspector de la línea, depuso:
“a la pregunta que le hace el señor juez, de que aplicando- el aparato de contramarcha a un carro que va a una velocidad que dan los nueve puntos, en cuántos metros puede parar, responde, que eso depende del camino que está sirviendo, o como está el camino si está seco o mojado, y que si el carro está andando a hueve pun-tos puede parar en menos de sesenta metros,- que es una buena parada; que sí puede el carro en menos de sesenta metros parar en una buena parada de emergencia. J. — La pregunta de la corte es a qué distancia, a esa velocidad de los nueve puntos, en condiciones de la vía seca y a esa velocidad, ¿.qué distancia es lo menos que el carro puede recorrer para parar? T. — Como cincuenta metros.”
Es la eterna historia de la prueba pericial. Testigos instruidos que generalmente ponen su inteligencia y sus co-nocimientos técnicos al servicio de la parte que los presenta y que constituyen en muchas- ocasiones uno de los riesgos mayores que un juez encuentra para impartir justicia. Quizá el perito Becerra exageró, pero a mi juicio su decía-*787ración merece más crédito que la de Patterson. No concibo que en el estado actual de progreso de la mecánica, nn ca-rro eléctrico subiendo una suave pendiente necesite cin-cuenta metros para parar, no pudiendo hacerlo en treinta metros.
Establecidos los hechos y las conclusiones- que antece-den y a fin de evitar una larga discusión sobre la prueba y las excepciones tomadas, puede aceptarse' el debate en el terreno que la plantea la propia parte demandada, a saber: que el sitio en que se encontraba Aguado no era una calle pública, ni un cruce, ni una parada obligatoria y que, por tanto, Aguado estaba allí sin derecho alguno. Puede acep-tarse algo más esto es, que la inconsciencia de Aguado o el hecho de haber caído con las piernas sobre la vía y así per-manecido, se debió a su estado voluntario de embriaguez. Puede reconocerse, en fin, la negligencia contributoria de Aguado, y eso no obstante, habiéndose probado que el mo-torista pudo ver a Aguado con sus piernas tendidas sobre la vía por lo menos a treinta metros de distancia si hubiera ejercitado un cuidado razonable en el cumplimiento de los deberes de su cargo, y pudo parar y evitar de tal modo el accidente, y no lo hizo, la demandada es responsable.
No toda la jurisprudencia sostiene mi criterio. Ruling (Jase Law, resumiendo un buen número de decisiones, se ex-presa así:
“La regla generalmente aceptada de que una compañía de fe-rrocarriles no tiene ninguna obligación hacia una persona que pe-netra ilegalmente en su propiedad o vías, menos cuando descubre su peligro, es igualmente aplicable a las compañías urbanas de ca rros eléctricos. Si bien tales compañías son responsables por los daños que voluntaria e. injustificadamente se ocasionen a los que penetran sin permiso en sus vías, es únicamente cuando aquellos que están funcionando un tren no ejercen razonable cuidado para evitar causar daño al transgresor, después que ha sido visto y el peligro para él es aparente, sólo entonces es que dichas compañías son con-sideradas culpables de completo abandono o descuido de tal modo *788que queda anulada la negligencia contributoria del transgresor. Un infractor y transgresor no puede recobrar por daños que son la consecuencia combinada de su propio acto ilegal y de la negligen-cia de otro, y esto es así aunque la persona que ba recibido el daño sea un niño y sólo haga lo que se puede esperar que realicen razo-nablemente los niños de su edad e inteligencia.” 25 R. 0. L. 1236.
Pero creo que puede y debe irse más lejos. De ahí que haya concluido que sin necesidad de tomar por base la declaración de Saldaña que colocaría el caso enteramente dentro de la regla, tal como se expone en Buling Case Law, la responsabilidad de la demandada es evidente no obstante la negligencia de Aguado, porque ella teniendo la última oportunidad de evitar el accidente si hubiera su motorista cumplido con su deber elemental de inspeccionar la vía por la cual estaba encargado de conducir el carro, no lo hizo. Y digo deber elemental pensando no sólo en aquellos que pudieran ocupar con derecho o sin él la vía, sino en los pa-, sajeros que la compañía se obligó a transportar con segu-ridad. por una vía franca. Si en vez de las frágiles piernas de un ser humano, alguna barra de acero hubiera sido colo-cada firmemente en el mismo sitio, el carro hubiera saltado dé la vía y los pasajeros hubieran quedado expuestos a los peligros consiguientes. No cabe imaginar obligación más clara. Cuando pienso en este caso sólo puedo concebir que el motorista dejara de ver las piernas de Aguado, no ya las piernas, el cuerpo todo de Aguado, a cuarenta metros . de distancia, a virtud de un abandono absoluto de su puesto, mirando a otro lado y dejando el carro correr a su propio impulso.
El criterio legal que sustento no está desprovisto de apoyo en la jurisprudencia americana. Me fundo en la ló-gica de los hechos y especialmente en repetidas decisiones de la Corte Suprema de la Carolina del Norte. Cuanto pu-diera decir está dicho y discutido admirablemente en la opi-nión emitida por el juez Avery en el caso de Pickett v. *789Wilmington & W. R. Co., decidido el 19 de noviembre de 1895. En parte dicha opinión dice:
“La cuestión más importante presentada en la apelación es si la corte cometió error al negarse a instruir al jurado que si el cau-sante del demandante deliberadamente se acostó en la vía, y ya por descuido o inteneionalmente se quedó dormido allí, la demandada no era responsable a no ser que el maquinista realmente viera que él se encontraba acostado allí, en tiempo para haber parado el tren antes de alcanzarlo, mediante el uso razonable de los aparatos a su cargo. * * *
“En el caso de Herring v. Railroad Co., 10 Ired. 402, esta corte observó la doctrina que entonces era la generalmente acep-tada, — que las personas que penetraban en las vías de ferrocarriles en otros sitios que no fueran cruces públicos eran transgresores, a quienes el porteador no debía ninguna obligación de vigilancia, y por la seguridad de las cuales en manera alguna era responsable, a menos que su maquinista ciertamente viera que había peligro de causar daño deludo a una colisión, y voluntariamente dejara de poner en práctica los medios por los cuales, podía él evitarlo. En el caso de Gunter v. Wicker, 85 N. C. 310, esta corte sancionó el principio que primeramente fué formulado distintamente en el caso de Davies v. Mann, 10 Mees. & W. 545, de que ‘a pesar de la pre-via negligencia del demandante, si al ocurrir el daño pudo haberse evitado mediante el ejercicio de razonable cuidado y prudencia por parte de la demandada, procederá una acción por daños y perjui-cios.’ Esta doctrina fué subsiguientemente aprobada en los casos de Saulter v. Steamship Co., 88 N. C. 123; Turrentine v. Railroad Co., 92 N. C. 638; Meredith v. Iron Co., 99 N. C. 576, S. E. 659; Roberts v. Railroad Co., 88 N. C. 560; Farmer v. Railroad Co., Id. 564; Bullock v. Railroad Co., 105 N. C. 180, 10 S. E. 988; Wilson v. Railroad Co. 90 N. C. 69; Snowden v. Railroad Co., 95 N. C. 93; Carlton v. Railroad Co., 104 N. C. 365, 10 S. E. 516; Randal v. Railroad Co., 104 N. C. 410, 10 S. E. 691. Y en esos casos se declaró repetidamente que constituía negligencia por parte del ma-quinista de una compañía de ferrocarriles el no ejercitar razona-ble cuidado en mantener un aviso, no sólo para el ganado y otras obstrucciones, sino para los seres humanos aparentemente desampa-rados o enfermos que se encuentran en la vía, y que el incumpli-miento de esto, que tiene lugar después de la negligencia de otra persona, donde las personas o animales estaban expuestos a peli-*790gro, sería considerado como la causa próxima de cualquier daño resultante.
“Fue después de todos estos precedentes siguiendo el caso de Gunter v. Wicker, supra, que la corte en el de Deans v. Railroad Co., 107 N. C. 686, 12 S. E. 77, se vio frente al problema de si una compañía de ferrocarriles era responsable cuando mediante el cui-dado ordinario su maquinista pudo liaber parado su tren a tiempo para evitar arrollar a un hombre que estaba dormido en su vía, se-gún la doctrina de Gunter v. Wicker, o si, habiendo ocurrido el ac-cidente en un sitio que no era un cruce pútílico, podía ser respon-sable la compañía, bajo la regla expresada en el caso de Herring v. Railroad Co., únicamente cuando se demostraba que el maquinista ciertamente vió al infractor, y tenía razonable motivo para darse cuenta de su. situación. Después de una consideración más dete-nida, la corte revocó el caso de Herring y declaró que la regla apli-cable en tales casos era que ‘si el maquinista descubre, o mediante razonable vigilancia puede descubrir, a una persona acostada en la vía, dormida o embriagada, o ve a un ser humano que sabe que no es cuerdo o por otro motivo insensible al peligro, o que no puede evitarlo, en la vía y enfrente de él, su deber es resolver todas las dudas en favor de la conservación de la vida de la persona, e inmediatamente emplear todos los medios a su alcance para pa-rarlo, sin tener que poner en peligro la vida de los pasajeros en el tren.’ Esta regla fué aprobada en términos expresos en los casos de Meredith v. Railroad Co., 108 N. C. 618, 13 S. E. 137; Hinkle v. Railroad Co., 109 N. C. 472, 13 S. E. 884; Clark v. Railroad Co., 109 N. C. 444, 445, 14 S. E. 43; Norwood v. Railroad Co., 111 N. C. 240, 16 S. E. 4; Cawfield v. Railroad Co., 111 N. C. 600, 16 S. E. 703.”
Continúa la opinión analizando extensamente las diver-sas teorías y decisiones sobre la materia, y termina:
“Somos de opinión de que cuando mediante el ejercicio del de-bido cuidado un maquinista puede ver que un ser humano está acostado al parecer sin auxilio de ninguna clase, en la vía y frente a su máquina, en tiempo para poder parar el tren mediante el uso de los aparatos a su cargo, y sin peligro a la seguridad de las per-sonas en el tren, la compañía es responsable por cualquier daño proveniente de su omisión en cumplir su deber. Si es la regla establecida en North Carolina (según hemos indicado) que es el *791deber de un maquinista en un tren en marcha mantener una vigi-lancia razonable en toda la vía frente a él, entonces el no hacer esto es una omisión de un deber legal. * * * La corte no co-metió error alguno del cual podía quejarse justamente la deman-dada, al exponer la regla general que hemos estado discutiendo.”
Pickett v. Wilmington & R. Co., 23 Southeastern Rep. 265-268.
Por virtud de lo expuesto, opino que debe revocarse la sentencia apelada y dictarse por el Tribunal Supremo' la que proceda en justicia.